Citation Nr: 0519662	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-06 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to July 
1969 and periods of prior unverified service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision rendered by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to service connection for PTSD and further denied 
reopening a claim for service connection for a 
gastrointestinal condition.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

In May 2000 and August 2003, the veteran testified at a 
hearing at the RO before RO personnel.  In June 2004, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  Transcripts of the 
proceedings are associated with the veteran's claims file.  

As discussed herein, the Board is reopening the issue of 
service connection for a gastrointestinal disorder.  The 
issue of service connection for a gastrointestinal condition 
based on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The probative medical evidence of record does not reflect 
a current diagnosis of post-traumatic stress disorder.  

2.  The RO denied the veteran's claim for service connection 
for a stomach condition in November 1977.  Later decisions in 
July 1983 and June 1996 continued the denial of the veteran's 
claim.  The veteran was notified of those decisions and of 
his appellate rights, but did not initiate an appeal.  

3.  Additional evidence associated with the claims file since 
the June 1996 decision was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a gastrointestinal disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder are not met.   38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).

2.  The June 1996 decision that denied reopening the claim 
for service connection for gastrointestinal disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (1998 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of August 1998 letters, the RO 
advised the veteran to identify stressful experiences during 
active duty service that led to the development of PTSD and 
to submit new and material evidence in support of his claim 
for service connection for a gastrointestinal disorder.  In a 
September 2002 letter, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claims, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised of the criteria for service 
connection as well as the requirements to submit new and 
material evidence to reopen a previously denied claim for a 
gastrointestinal disorder.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private treatment 
records in support of his claim.  The RO obtained the 
identified records.  Moreover, the veteran was afforded VA 
examinations as noted below.  Finally, the veteran was 
afforded opportunities to testify at hearings before both RO 
personnel and the undersigned.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for PTSD

A.  Background

The veteran contends that he suffers from PTSD as a result of 
active duty service in Vietnam.  

The veteran's service medical and personnel records are 
associated with his claims file.  His form DA-20 reveals that 
he served in Vietnam from December 1965 to December 1966 and 
from July 1968 to July 1969.  His MOS was a 12B20, Combat 
Engineer.  In Vietnam, he served with Company C of the 39th 
Engineering Battalion, and Company D of the 31st Engineering 
Battalion.  He did not receive awards or medals indicative of 
participation in combat.  His service medical records do not 
show complaints or treatment for PTSD.   

During a VA examination in October 1969, there were no 
complaints or findings of a nervous condition.  

In June 1996, the veteran underwent a psychiatric examination 
by Dr. J. A, in connection with a claim for Social Security 
disability benefits.  Therein, the veteran reported that he 
had first signs of psychiatric illness in September 1995.  
Following a mental status examination, the diagnosis was 
major depressive disorder with psychotic features.  

The veteran is disabled for Social Security disability 
purposes with a primary diagnosis of major depression.  

He underwent another disability examination for Social 
Security purposes by E. C., M.D. in July 1996.  At such time, 
he reported that he had lost interest in things, was 
irritable, did not sleep well, had decreased libido, was 
anxious, had frequent nightmares, and heard auditory 
hallucinations.  He reported that he had the symptoms for the 
past two years.  Previously, he worked as a police officer 
for 15 years and as director of security at a hotel for two 
years.  He was recently fired from his job.  

Upon mental status examination, he had a blunted affect and 
depressed mood.  His speech was logical, coherent and 
relevant.  There were no ideas of reference, obsessions or 
phobias.  There was no evidence of hallucinations during the 
interview.  His immediate memory was impaired but his short 
term and long-term memory was intact.  He showed good 
attention but poor concentration.  He showed good social 
judgment but poor insight.  There was no evidence of suicidal 
ideation or homicidal ideation.  The diagnosis was major 
depressive disorder.  

He was hospitalized at the First Pan-American Hospital in 
October 1996 due to symptoms of aggression in the home, poor 
impulse control, depressed mood and suicidal ideation.  Upon 
discharge, he was diagnosed with PTSD and unspecified 
depression.  He also had acute stress and problems with his 
primary support group.  

During an April 1998 psychiatric evaluation by J. A., M.D., 
the veteran reported that he suffered from stress due to 
experiences in Vietnam.  On examination, the veteran was 
depressed and had low self esteem.  There were no auditory or 
visual hallucinations.  His judgment and introspection were 
mediocre.  The diagnoses were severe anxiety with history of 
PTSD, and severe major depression with psychotic traits.  The 
examiner opined that his condition developed due to his 
service in Vietnam.  

The veteran underwent a VA examination and social and 
industrial survey in September 1998.  Prior to the 
examination, the examiner reviewed the veteran's claims file.  
His history revealed that he was married with two children.  
He had a high school equivalency diploma.  Following his 
military service, he was a policemen for 15 years.  The last 
job he had with the police was as an explosives technician.  
Thereafter, he worked in a private security detail and as 
assistant security director at a resort.  He was fired in 
1995.  The examiner noted that there was no evidence of 
treatment for a psychiatric condition until 1995.  

Upon mental status examination, the veteran reported a 
history of nightmares of combat without reference to any 
specific incidents.  His thought process was relevant and 
coherent.  Primarily, he was angry and depressed.  The 
veteran expressed anger towards VA and felt entitled to 
compensation due to the fact that he served honorably in the 
military and volunteered to serve in Vietnam.  The examiner 
opined that the veteran's history of employment and current 
psychiatric symptomatology did not support a finding that he 
suffered from PTSD due to his military service.  The 
diagnosis was dysthymia with associated anxiety.  

The veteran underwent a psychiatric examination with J. A., 
M.D., in April 1999.  Therein, the examiner noted that the 
veteran had a history of intense fear, helplessness, or 
horror of incidence, recurrent and intrinsic distressing 
recollection of events, flashback episodes, irritability, 
hypervigilence, and exaggerated startle response.  In terms 
of stressors, he reported that he saw the death of companions 
after a gasoline explosion, the death of his colonel in a 
helicopter accident, and a mine explosion that resulted in 
the deaths of several children.  The examiner opined that the 
veteran met the criteria for a diagnosis of PTSD due to 
experiences in the Vietnam War.  

The veteran was hospitalized in June 2000 and July 2000 with 
a diagnoses of depression and PTSD.  

He underwent another VA examination in September 2002.  At 
such time, the examiner reviewed the veteran's claims file 
prior to the examination.  The veteran reported that he was 
currently depressed and irritable.  He reported insomnia, 
anxiety, and increased tension.  He reported nightmares about 
people persecuting him or in which he was going to kill 
someone.  He did not report nightmares pertaining to combat 
experiences in Vietnam.  He did not report intrusive, 
recurrent, or distressing thoughts about combat experiences 
in Vietnam.  He did not have avoidant behavior related to 
combat experiences.  He did relate that on several occasions 
he had intrusive self-harm ideology.  

With respect to his military history, he reported that he 
witnessed a gas line explosion in Vietnam.  He was about 500 
yards away.  He was later told that some soldiers died in the 
incident.  The veteran also reported that his colonel died as 
a result of a sniper attack.  The veteran, however, was not 
near the incident or witness to the incident.  On another 
occasion, a group of soldiers were killed when they were 
ambushed.  The veteran, however, did not participate in the 
mission, and was told about the event by other soldiers.  

The examiner noted that the veteran was not observed to be 
anxious, distressed, or depressed in describing his 
experiences in Vietnam.  He did not report feeling intense 
fear, helplessness or horror at the time when he experienced 
the events in Vietnam.  

Following a mental status examination and review of the 
veteran's post-military employment and social history, the 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of PTSD.  His memories of Vietnam were not 
intrusive.  He did not react in fear to the event witnessed 
in Vietnam.  There was no evidence of avoidance of stimuli 
associated with the trauma.  Rather, he met the diagnostic 
criteria for a diagnosis of major depressive disorder.  

In a September 2003 opinion, a VA examiner noted that the 
veteran's stressors were not sufficient, that the remaining 
elements to support a diagnosis of PTSD were not met, that 
there was no link between a given diagnosis and a recognized 
stressor in service, and that J. A., M.D.'s diagnosis of PTSD 
was not based upon symptomatology of PTSD, but due to the 
fact that the veteran was a Vietnam veteran.  Based upon the 
records, history and evaluations, the examiner opined that 
the veteran did not fulfill the diagnostic criteria for PTSD.  

In hearings before the RO and the undersigned, the veteran 
testified with respect to his experiences in Vietnam and his 
current symptomatology.  

Operation Reports-Lessons Learned from the 39th Engineering 
Battalion for the time period from May to October 1966 are of 
record.  The records reflect that Company C was engaged in 
the construction of roads, bridges, and fuel supply lines, 
and engaged in mine sweeping.  The records do not document 
contact with enemy forces.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a psychosis to include 
schizophrenia is manifested to a degree of 10 percent within 
one year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this matter, the preponderance of the evidence indicates 
that the veteran's psychiatric symptomatology does not meet 
the diagnostic criteria for a diagnosis of PTSD.  The Board 
has considered the opinion of J. A., M.D. that the veteran 
has PTSD, and records from First Pan-American Hospital that 
reflect dual diagnoses of major depressive disorder and PTSD.  
The Board finds, however, the more definitive opinions 
expressed by VA examiners in September 1998, September 2002, 
and September 2003 to be persuasive and of greater probative 
value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Each 
examiner, following a review of the veteran's records, and 
following a mental status examination noted that the 
veteran's symptomatology did not meet the diagnostic criteria 
for PTSD.  In determining that the veteran did not meet the 
criteria for a diagnosis of PTSD, the examiner in September 
2002 reported the specific diagnostic criteria that were not 
present.  She noted that the veteran was not witness to many 
of the stressful service incidents described, that at the 
time of the event the veteran did not elicit a reaction of 
intense fear, helplessness or horror, and currently, he did 
not have intrusive, recurrent, or distressing thoughts about 
combat experiences in Vietnam.  The examiner in September 
1998 noted that the veteran's non-specific nightmares were 
the only symptoms present that related to possible PTSD.  

Moreover, in addition to the veteran's reported history, each 
examiner had the benefit of review of the prior examination 
reports.  Following examination of the veteran and 
consideration of his documented medical history and 
assertions, the examiners specifically concluded that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  In addition, the veteran's Social Security 
disability records support the conclusion that the veteran is 
disabled due to a major depressive disorder rather than PTSD.  
Collectively, these persuasive opinions have more probative 
weight than evidence of record showing diagnoses of PTSD.  

In making this determination, the Board has carefully 
considered the veteran's testimony and his other statements 
in the record that indicate that he has PTSD as a result of 
stressors in Vietnam.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a psychiatric 
disability, or to provide an opinion linking that disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the evidence is not equally weighted with respect to 
whether the veteran has PTSD.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim must be denied.  

III.  Gastrointestinal Condition

A.  Background

The veteran's service medical records are of record.  During 
an enlistment examination in May 1956, there were no 
complaints or clinical findings of a gastrointestinal 
disorder.  

In April and December 1965, the veteran received treatment 
for a viral upper respiratory tract infection.  

In September 1966, he was seen with complaints of chills and 
nausea.  There were no complaints of diarrhea, malaise, 
abdominal pain, sore throat or cough.  Upon physical 
examination, his throat and lungs were both clear.  A 
diagnosis in the record is illegible.  

In February 1967, the veteran reported that he had nausea and 
vomiting after meals since returning from Vietnam.  In 
November 1967 he was treated for gastroenteritis.  

During treatment in March 1969, the veteran reported that he 
developed stomach pain in Bangkok and was hospitalized there 
for 9 days.  He complained of current pain in the navel area 
and had been vomiting for a day.  The impression was possible 
pancreatitis.  Another treatment note of that same day 
recorded an impression of gastroenteritis.  

On a Report of Medical History in connection with a 
separation examination, the veteran reported a history of 
stomach, liver or intestinal trouble.  The examiner noted a 
history of stomach infection while serving in Bangkok.  The 
physician, however, did not find any pertinent 
gastrointestinal condition upon examination.  

In August 1969, the veteran claimed entitlement to service 
connection for a stomach condition.  He underwent a VA 
examination in October 1969.  At such time, he reported that 
he had asked for VA compensation because he was "feeling 
bad".  Since such time, he reportedly had a physical 
examination at Fort Montello and now had no complaints.  A 
physical examination was negative for a stomach condition.  

In May 1977, the veteran requested that his claim for a 
stomach condition be reopened.  

In November 1977, the RO denied a claim for service 
connection for a stomach condition.  The RO noted that while 
the veteran was treated for gastroenteritis during service, 
there were no residuals found upon examination shortly 
following service.  

A gastrointestinal series in July 1980 did not reveal any 
abnormalities in the esophagus, stomach or duodenum.  

RO decisions in July 1983 and June 1996 continued the denial 
of the veteran's claim.  The veteran was notified of those 
decision but did not initiate an appeal.  

In April 1998, the veteran filed a claim to reopen service 
connection for a stomach condition.  A report from the 
veteran's psychiatrist, J. A., M.D., indicated that the 
veteran had current complaints consistent with severe 
gastroenteritis.  A report from Dr. N. T., M.D. dated in May 
1996 showed treatment for irritable bowel syndrome.  

An April 1997 decision from the Social Security 
Administration (SSA) indicated that the veteran has a 
pertinent history of complaints of abdominal discomfort and 
pain, nausea, vomiting, and frequent diarrhea.  Associated 
with SSA decision were records from the Clinica Oriente, 
dated in May 1972 that show treatment for severe 
gastroenteritis. 

The veteran testified at hearings at the RO in May 2000, 
August 2003 and June 2004.  There was no testimony, offered, 
however, with respect to the veteran's claim to reopen 
service connection for a stomach condition.  



B.  Analysis

The RO denied the veteran's claim for service connection for 
a stomach condition in November 1977.  Later decisions in 
July 1983 and June 1996 continued the denial of the veteran's 
claim.  The veteran was notified of those decisions but did 
not initiate an appeal.  As such, the decisions are final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim that has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claim in 1998 (culminating in the current appeal); that 
version appears in the 1998 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In this matter, since the last final denial of the claim in 
June 1996, the veteran has submitted additional evidence 
showing treatment for a stomach condition.  The records are 
for the most part, new, having not been of record at the time 
of the prior final RO decision.  In addition, the RO 
previously denied the claim on the basis that there was no 
evidence of a current stomach condition.  The new records 
show treatment for a stomach condition as early as 1972.  In 
addition, they show treatment for a current stomach 
condition.  While the records do not include evidence of a 
nexus between a current condition and service, they are 
nevertheless material, for the purpose of reopening the 
veteran's claim.  

As such, the Board finds that new and material evidence has 
been received and accordingly will review the claim for 
service connection on the merits.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

ORDER

Service connection for post-traumatic stress disorder is 
denied.  

New and material has been received to reopen the claim for 
service connection for a gastrointestinal condition; to this 
limited extent, the appeal is granted.  

REMAND

In light of the Board's decision above that the claim of 
service connection for a gastrointestinal condition is 
reopened, the claim must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected insofar as he is provided adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, the Board notes that, 38 U.S.C.A. § 5103A(d) 
provides that medical examinations are needed in cases where 
the evidence of record, to include all information and lay 
and medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

In these matters, while the veteran has been afforded several 
VA examinations in connection with his claim for PTSD, he has 
not been afforded a VA examination in connection with the 
claim for service connection for a gastrointestinal disorder 
since shortly after discharge from service.  Moreover, there 
is no competent medical evidence of record reflecting an 
opinion with respect to the etiology of the claimed 
gastrointestinal condition.  Accordingly, the Board finds 
that a VA examination is warranted. 

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for a 
gastrointestinal condition.  If the 
veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims file

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination for purposes of 
determining the current nature, extent 
and etiology of a gastrointestinal 
disorder.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in a legible report.  

The examiner, based on the medical 
findings and a review of the claims 
folder, should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any current 
gastrointestinal disorder is the result 
of service or any incident therein.  If 
the examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.  

3.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for 
gastrointestinal disorder in light of all 
pertinent evidence (to particularly 
include all that added to the claims file 
since the RO certified the appeal to the 
Board) and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


